Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art made of record fails to teach/show intake valve is driven to vary the lift of the intake valve in controlled manner, the overlap condition being a condition in which the intake valve and the exhaust valve are both at least partially open, wherein the method comprises: calculating the mass of the gaseous flow (MOVL) which flows through the intake valve and the exhaust valve on the basis of the relation:  
    PNG
    media_image1.png
    16
    343
    media_image1.png
    Greyscale
 where PERM is the hydraulic permeability associated to the overlap condition; n is the engine speed; P(P/Po,n) is a compression factor of a flow through an orifice, depending on the ratio between the pressures downstream and upstream of the orifice and on the engine speed (n); and where: 37Attorney Docket No. 716227.00106 under a condition of internal recirculation of the exhausted gases, Po is the exhaust pressure, Po REF is a reference exhaust pressure value and P is the intake pressure, To is the temperature of the exhaust gases, To REF is a reference value for the temperature of the exhaust gases To; and/or under a condition of scavenging, Po is the intake pressure, Po REF is a reference intake pressure value and P is the exhaust pressure, To is the temperature of the intake gases, To REF is a reference value for the temperature of the intake gases; and wherein said hydraulic permeability (PERM) is calculated based on a first function and a second function, wherein the first function depends on the engine speed (n) and on the duration of the overlap condition .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HAI H HUYNH/Primary Examiner, Art Unit 3747